Exhibit 10.1

SEVERANCE/CHANGE IN CONTROL AGREEMENT

THIS SEVERANCE/CHANGE IN CONTROL AGREEMENT (the “Agreement”), is made and
entered into this     th day of                 , 2020, by and between
Hanesbrands Inc., a Maryland corporation (the “Company”), and                 
(“Executive”).

WHEREAS, Executive is an employee of Company, Company desires to foster the
continuous employment of Executive and has determined that appropriate steps
should be taken to reinforce and encourage the continued attention and
dedication of Executive to his duties free from distractions which could arise
in anticipation of an involuntary termination of employment or a Change in
Control of Company;

NOW, THEREFORE, in consideration of the mutual agreements herein set forth,
Company and Executive agree as follows:

1. Term and Nature of Agreement. This Agreement shall commence on the date it is
fully executed (“Execution Date”) by all parties and shall continue in effect
unless the Company gives at least eighteen (18) months prior written notice that
this Agreement will not be renewed. In the event of such notice, this Agreement
will expire on the next anniversary of the Execution Date that is at least
eighteen (18) months after the date of such notice. Notwithstanding the
foregoing, if a Change in Control occurs during any term of this Agreement, the
term of this Agreement shall be extended automatically for a period of
twenty-four (24) months after the end of the month in which the Change in
Control occurs. Except to the extent otherwise provided, the parties intend for
this Agreement to be construed and enforced as an unfunded welfare benefit plan
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
including without limitation the jurisdictional provisions of ERISA.

2. Involuntary Termination Benefits. Executive shall be eligible for severance
benefits upon an involuntary termination of employment under the terms and
conditions specified in this section 2.

 

  (a)

Eligibility for Severance.

 

  (i)

Eligible Terminations. Subject to subparagraph (a)(ii) below, Executive shall be
eligible for severance payments and benefits under this section 2 if his
employment terminates under one of the following circumstances:

 

  (A)

Executive’s employment is terminated involuntarily without Cause (defined in
subparagraph 2(a)(ii)(A)); or

 

  (B)

Executive terminates his or her employment at the request of Company.

 

  (ii)

Ineligible Terminations. Notwithstanding subparagraph (a)(i) next above,
Executive shall not be eligible for any severance payments or benefits under
this section 2 if his employment terminates under any of the following
circumstances:

 

  (A)

A termination for Cause. For purposes of this Agreement, “Cause” means Executive
has been convicted of (or pled guilty or no contest to) a felony or any crime
involving fraud, embezzlement, theft, misrepresentation of financial
impropriety; has willfully engaged in misconduct resulting in material harm to
Company; has willfully failed to substantially perform duties after written
notice; or is in willful violation of Company policies resulting in material
harm to Company;

 

  (B)

A termination as the result of Disability. For purposes of this Agreement
“Disability” shall mean a determination under Company’s disability plan covering
Executive that Executive is disabled;

 

  (C)

A termination due to death;

 

  (D)

A termination due to Voluntary Retirement. For purposes of this Agreement,
“Voluntary Retirement” means a voluntary termination of employment, other than
at the request of the Company, after Executive has attained age fifty (50);

 

  (E)

A voluntary termination of employment other than at the request of Company;

 

  (F)

A termination following which Executive is immediately offered and accepts new
employment with Company, or becomes a non-executive member of the Board;



--------------------------------------------------------------------------------

  (G)

The transfer of Executive’s employment to a subsidiary or affiliate of Company
with his consent;

 

  (H)

A termination of employment that qualifies Executive to receive severance
payments or benefits under section 3 below following a Change in Control; or

 

  (I)

Any other termination of employment under circumstances not described in
subparagraph 2(a)(i).

 

  (iii)

Characterization of Termination. The characterization of Executive’s termination
shall be made by the Committee (as defined in section 5 below) which
determination shall be final and binding.

 

  (iv)

Termination Date. For purposes of this section 2, Executive’s “Termination Date”
shall mean the date on which Executive terminates employment with Company and
its subsidiaries and affiliates, as specified in the separation and release
agreement described under section 2(e) below.

 

  (b)

Severance Benefits Payable. If Executive is terminated under circumstances
described in subparagraph 2(a)(i), and not described in subparagraph 2(a)(ii),
then in lieu of any benefits payable under any other severance plan of the
Company of any type and in consideration of the separation and release agreement
and the covenants contained herein, the following shall apply:

 

  (i)

Executive shall be entitled to receive his Base Salary (the “Salary Portion of
Severance”) during the “Severance Period, “payable as provided in section 2(c).
The “Severance Period” shall mean the number of months determined by multiplying
the number of Executive’s full years of employment with Company or any
subsidiary or affiliate of Company by two; provided, however, that in no event
shall the Severance Period be less than twelve months or more than twenty-four
months. “Base Salary” shall mean the annual salary in effect for Executive
immediately prior to his Termination Date. At the discretion of the Committee,
Executive may receive an additional salary portion in an amount equal to as much
as 100% of Executive’s target bonus under the Annual Incentive Plan.

 

  (ii)

Executive shall receive a pro-rata amount (determined based upon the number of
days from the first day of the Company’s current fiscal year to Executive’s
Termination Date divided by the total number of days in the applicable
performance period and based on actual performance and achievement of any
performance goals) of:

 

  (A)

The annual incentive, if any, payable under the Annual Incentive Plan in effect
with respect to the fiscal year in which the Termination Date occurs based on
actual fiscal year performance (the “Annual Incentive Portion of Severance”).
“Annual Incentive Plan” means the Hanesbrands Inc. annual incentive plan in
which Executive participates as of the Termination Date; and

 

  (B)

The long-term incentive, if any, payable under the Omnibus Plan in effect on
Executive’s Termination Date for any performance period or cycle that is at
least fifty (50) percent completed prior to Executive’s Termination Date and
which relates to the period of his service prior to his Termination Date. The
“Omnibus Plan” means the Hanesbrands Inc. 2020 Omnibus Incentive Plan, as
amended from time to time, and any successor plan or plans. The long-term
incentive described in this section (“Long-Term Cash Incentive Plan”) includes
cash long-term incentives, but does not include stock options, RSUs, or other
equity awards.

Such amounts shall be payable as provided in section 2(c). Treatment of stock
options, RSUs, or other equity awards shall be determined pursuant to
Executive’s award agreement(s). Executive shall not be eligible for any new
Annual Incentive Plan grants, Long-Term Cash Incentive Plan grants, or any other
grants of stock options, RSUs, or other equity awards under the Omnibus Plan
during the Severance Period.

 

  (iii)

Beginning on his Termination Date, Executive shall be eligible to elect
continued coverage under the group medical and dental plan available to
similarly situated senior executives. If Executive elects continuation coverage
for medical coverage, dental coverage or both, he shall pay the entire COBRA
premium charged for such continuation coverage during the Severance Period;
provided, however, that during the Severance Period Company shall reimburse
Executive, on a taxable basis if so elected by Company, for that portion of the
COBRA premium paid that exceeds the amount payable by an active executive of
Company for similar coverage, as adjusted from time to time. Such reimbursement
shall be made to Executive on the 20th day of each calendar month during the
Severance Period, or within ten (10) business days thereafter. The amount
eligible for reimbursement under this subparagraph in any calendar year shall
not affect any amounts eligible for reimbursement to be provided in any other
calendar year. In addition, Executive’s

 

2



--------------------------------------------------------------------------------

  right to reimbursement hereunder shall not be subject to liquidation or
exchange for any other benefit. Executive’s right to COBRA continuation coverage
under any such group health plan shall be reduced by the number of months of
medical and dental coverage otherwise provided pursuant to this subparagraph.
The premium charged for any continuation coverage after the end of the Severance
Period shall be entirely at Executive’s expense and shall be the actuarially
determined cost of the continuation coverage as determined by an actuary
selected by the Company (in accordance with the requirements under COBRA, to the
extent applicable). Executive shall not be entitled to reimbursement of any
portion of the premium charged for such coverage after the end of the Severance
Period. Executive’s COBRA continuation coverage shall terminate in accordance
with the COBRA continuation of coverage provisions under Company’s group medical
and dental plans. If Executive has attained age fifty (50) and completed five
(5) years of service with Company and its subsidiaries and affiliates (or would
attain age fifty (50) and complete five (5) years of service if the Severance
Period is considered as employment), then, after exhausting any COBRA
continuation coverage under the group medical plan, Executive may elect to
participate in the Hanesbrands Inc. Choice Fund Open Access Plus HRA – Extended
Medical Plan (or its successor) in accordance with the terms and conditions of
such plan in effect on and after Executive’s Termination Date; provided, that
such retiree medical coverage shall not be available to Executive unless he
elects such coverage within thirty (30) days following his Termination Date. The
premium charged for such retiree medical coverage may be different
(greater) than the premium charged an active employee for similar coverage.

 

  (iv)

Except as otherwise provided herein or in the applicable plan, participation in
all other Company plans available to similarly situated senior executives
including but not limited to, qualified pension plans, stock purchase plans,
matching grant programs, 401(k) plans and ESOPs, personal accident insurance,
travel accident insurance, short and long term disability insurance, and
accidental death and dismemberment insurance, shall cease on Executive’s
Termination Date. During the Severance Period, Company shall continue to
maintain life insurance covering Executive under Company’s Executive Life
Insurance Plan in accordance with its terms. If Executive has attained age
fifty-five (55) and completed ten (10) years of service with Company and its
subsidiaries and affiliates, or would have if the Severance Period is considered
as employment, then Company will continue to pay the premiums (or prepay the
entire premium) so that Executive has a paid-up life insurance benefit equal to
his annual salary on his Termination Date.

 

  (c)

Payment of Severance.

 

  (i)

Salary Portion. The Salary Portion of Severance shall be paid as follows:

 

  (A)

That portion of the Salary Portion of Severance that exceeds the “Separation Pay
Limit,” if any, shall be paid to Executive in a lump sum payment as soon as
practicable following the Termination Date, but in no event later than the
fifteenth day of the third month after the Termination Date. The “Separation Pay
Limit” shall mean two (2) times the lesser of (1) the sum of Executive’s
annualized compensation based upon the annual rate of pay for services provided
to Company for the calendar year immediately preceding the calendar year in
which the Termination Date occurs (adjusted for any increase during that
calendar year that was expected to continue indefinitely if Executive had not
terminated employment); and (2) the maximum dollar amount of compensation that
may be taken into account under a tax-qualified retirement plan under Code
section 401(a)(17) for the year in which the Termination Date occurs. The
payment to be made to Executive pursuant to this subparagraph (A) is intended to
be exempt from Section 409A (as defined in section 15) under the exemption found
in Regulation section 1.409A-(b)(4) for short-term deferrals.

 

  (B)

The remaining portion of the Salary Portion of Severance shall be paid during
the Severance Period in accordance with Company’s payroll schedule, with the
first installment payable in the first payroll falling on or after the sixtieth
(60th) day following the Termination Date, with such first installment to
include any amount that would have been paid in the period between the
Termination Date and the date of such payroll. Notwithstanding the foregoing, in
no event shall such remaining portion of the Salary Portion of Severance be paid
to Executive later than December 31 of the second calendar year following the
calendar year in which Executive’s Termination Date occurs. The payment(s) to be
made to Executive pursuant to this subparagraph (B) are intended to be exempt
from Code section 409A (as defined in section 15) under the exemption found in
Regulation section 1.409A-(b)(9)(iii) for separation pay plans (i.e., the
so-called “two times” pay exemption). Notwithstanding the foregoing, to the
extent permitted under Section 409A, the Committee may elect to pay such
remaining Salary Portion of Severance in a lump sum payment or a combination of
regular payments and a lump sum payment. Any such lump sum payment shall be paid
to Executive as soon as practicable following the Termination Date, but in no
event later than the fifteenth day of the third month after the Termination
Date.

 

3



--------------------------------------------------------------------------------

  (ii)

Incentive Portion. The Annual Incentive Portion of Severance, if any, shall be
paid in cash on the same date the active participants under the Annual Incentive
Plan are paid. The Long-Term Cash Incentive Plan payout, if any, shall be paid
in the same form and on the same date the active participants under the Omnibus
Plan are paid.

 

  (iii)

Withholding. All payments hereunder shall be reduced by such amount as Company
(or any subsidiary or affiliate of Company) may be required under all applicable
federal, state, local or other laws or regulations to withhold or pay over with
respect to such payment.

 

  (d)

Termination of Benefits. Notwithstanding any provisions in this Agreement to the
contrary, all rights to receive or continue to receive severance payments and
benefits under this section 2 shall cease on the earliest of: (i) the date
Executive breaches any of the covenants in the separation and release agreement
described in section 2(e); or (ii) the date Executive becomes reemployed by
Company or any of its subsidiaries or affiliates.

 

  (e)

Separation and Release Agreement. No benefits under this section 2 shall be
payable to Executive unless Executive and Company have executed and Executive
has delivered to Company a separation and release agreement (in substantially
the form attached hereto as Exhibit A) within forty-five (45) days following the
Termination Date and the release therein shall have become effective in
accordance with its terms, and the payment of severance benefits under this
section 2 shall be subject to the terms and conditions of the separation and
release agreement.

 

  (f)

Death of Executive. In the event that Executive shall die prior to the payment
in full of any benefits described above as payable to Executive for involuntary
termination, payments of such benefits shall cease on the date of Executive’s
death.

3. Change in Control Benefits.

 

  (a)

Eligibility for Change in Control Benefits.

 

  (i)

Terminations. If (A) within three (3) months preceding a Change in Control,
Executive’s employment is terminated by Company at the request of a third party
in contemplation of a Change in Control, (B) within twenty-four (24) months
following a Change in Control, Executive’s employment is terminated by Company
other than on account of Executive’s death, Disability or Voluntary Retirement
and other than for Cause, or (C) within twenty-four (24) months following a
Change in Control Executive voluntarily terminates his employment for Good
Reason, Executive shall be entitled to the Change in Control benefits as
described in section 3(b) below.

 

  (ii)

Good Reason. For purposes of this section 3, “Good Reason” means the occurrence
of any one or more of the following (without Executive’s written consent after a
Change in Control):

 

  (A)

A material adverse change in Executive’s duties or responsibilities;

 

  (B)

A reduction in Executive’s annual base salary except any reduction of not more
than ten (10) percent;

 

  (C)

A material reduction in Executive’s level of participation in Company’s short-
and/or long-term incentive compensation plans, or employee benefit or retirement
plans, policies, practices or arrangements in which Executive participates,
except for any reduction applicable to all senior executives;

 

  (D)

The failure of any successor to Company to assume and agree to perform this
Agreement; or

 

  (E)

Company’s requiring Executive to be based at an office location which is at
least fifty (50) miles from his or her office location at the time of the Change
in Control.

The existence of Good Reason shall not be affected by Executive’s temporary
incapacity due to physical or mental illness not constituting a Disability.
Executive’s Voluntary Retirement shall constitute a waiver of his or her rights
with respect to any circumstance that would otherwise constitute Good Reason.
Executive’s continued employment shall not constitute a waiver of his or her
rights with respect to any circumstances which may constitute Good Reason;
provided, however, that Executive may not rely on any particular action or event
described in clause (A) through (E) above as a basis for terminating his
employment for Good Reason unless he delivers a Notice of Termination based on
that action or event within ninety (90) days after its occurrence and Company
has failed to correct the circumstances cited by Executive as constituting Good
Reason within thirty (30) days of receiving the Notice of Termination.

 

4



--------------------------------------------------------------------------------

  (iii)

Change in Control. For purposes of this Agreement, a “Change in Control” will
occur:

 

  (A)

Upon the acquisition by any individual, entity or group, including any Person
(as defined in the United States Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), of beneficial ownership (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of twenty
(20) percent or more of the combined voting power of the then outstanding
capital stock of Company that by its terms may be voted on all matters submitted
to stockholders of Company generally (“Voting Stock”); provided, however, that
the following acquisitions shall not constitute a Change in Control:

 

  1)

Any acquisition directly from Company (excluding any acquisition resulting from
the exercise of a conversion or exchange privilege in respect of outstanding
convertible or exchangeable securities unless such outstanding convertible or
exchangeable securities were acquired directly from Company);

 

  2)

Any acquisition by Company;

 

  3)

Any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by Company or any corporation controlled by Company; or

 

  4)

Any acquisition by any corporation pursuant to a reorganization, merger or
consolidation involving Company, if, immediately after such reorganization,
merger or consolidation, each of the conditions described in clauses (1), (2)
and (3) of subparagraph 3(a)(iii)(B) below shall be satisfied; and provided
further that, for purposes of clause (2) immediately above, if (i) any Person
(other than Company or any employee benefit plan (or related trust) sponsored or
maintained by Company or any corporation controlled by Company) shall become the
beneficial owner of twenty (20) percent or more of the Voting Stock by reason of
an acquisition of Voting Stock by Company, and (ii) such Person shall, after
such acquisition by Company, become the beneficial owner of any additional
shares of the Voting Stock and such beneficial ownership is publicly announced,
then such additional beneficial ownership shall constitute a Change in Control;
or

 

  (B)

Upon the consummation of a reorganization, merger or consolidation of Company,
or a sale, lease, exchange or other transfer of all or substantially all of the
assets of Company; excluding, however, any such reorganization, merger,
consolidation, sale, lease, exchange or other transfer with respect to which,
immediately after consummation of such transaction:

 

  1)

All or substantially all of the beneficial owners of the Voting Stock of Company
outstanding immediately prior to such transaction continue to beneficially own,
directly or indirectly (either by remaining outstanding or by being converted
into voting securities of the entity resulting from such transaction), more than
fifty (50) percent of the combined voting power of the voting securities of the
entity resulting from such transaction (including, without limitation, Company
or an entity which as a result of such transaction owns Company or all or
substantially all of Company’s property or assets, directly or indirectly) (the
“Resulting Entity ”) outstanding immediately after such transaction, in
substantially the same proportions relative to each other as their ownership
immediately prior to such transaction; and

 

  2)

No Person (other than any Person that beneficially owned, immediately prior to
such reorganization, merger, consolidation, sale or other disposition, directly
or indirectly, Voting Stock representing twenty (20) percent or more of the
combined voting power of Company’s then outstanding securities) beneficially
owns, directly or indirectly, twenty (20) percent or more of the combined voting
power of the then outstanding securities of the Resulting Entity; and

 

  3)

At least a majority of the members of the board of directors of the entity
resulting from such transaction were members of the board of directors of
Company (the “Board ”) at the time of the execution of the initial agreement or
action of the Board authorizing such reorganization, merger, consolidation, sale
or other disposition; or

 

  (C)

Upon the consummation of a plan of complete liquidation or dissolution of
Company; or

 

  (D)

When the Initial Directors cease for any reason to constitute at least a
majority of the Board. For this purpose, an “Initial Director” shall mean those
individuals serving as the directors of Company as of the date of this
Agreement;

 

5



--------------------------------------------------------------------------------

  provided, however, that any individual who becomes a director of Company at or
after the first annual meeting of stockholders of Company following the date of
this Agreement whose election, or nomination for election by Company’s
stockholders, was approved by the vote of at least a majority of the Initial
Directors then comprising the Board (or by the nominating committee of the
Board, if such committee is comprised of Initial Directors and has such
authority) shall be deemed to have been an Initial Director; and provided
further, that no individual shall be deemed to be an Initial Director if such
individual initially was elected as a director of Company as a result of: (1) an
actual or threatened solicitation by a Person (other than the Board) made for
the purpose of opposing a solicitation by the Board with respect to the election
or removal of directors; or (2) any other actual or threatened solicitation of
proxies or consents by or on behalf of any Person (other than the Board).

 

  (iv)

Termination Date. For purposes of this section 3, “Termination Date” shall mean
the date on which Executive terminates employment with Company and its
subsidiaries and affiliates, as specified in the Notice of Termination.

 

  (b)

Change in Control Benefits. In the event Executive becomes entitled to receive
benefits under this section 3, the following shall apply:

 

  (i)

In consideration of Executive’s covenant in section 4 below, Executive shall be
entitled to receive the following amounts, payable as provided in section 3(j):

 

  (A)

A lump sum payment equal to the unpaid portion of Executive’s annual Base Salary
and vacation accrued through the Termination Date;

 

  (B)

A lump sum payment equal to Executive’s prorated Annual Incentive Plan payment;

 

  (C)

A lump sum payment equal to Executive’s prorated Long-Term Cash Incentive Plan
payment, if any; and

 

  (D)

A lump sum payment equal to three times the sum of (1) Executive’s annual Base
Salary; and (2) the greater of (i) Executive’s target annual incentive (as
defined in the Annual Incentive Plan) for the year in which the Change in
Control occurs and (ii) Executive’s average annual incentive calculated over the
three (3) fiscal years immediately preceding the year in which the Change in
Control occurs; and (3) an amount equal to the Company matching contribution to
the defined contribution plan in which Executive is participating at the
Termination Date.

Treatment of stock options, RSUs, or other equity awards shall be determined
pursuant to Executive’s award agreement(s). Executive shall not be eligible for
any new Annual Incentive Plan grants, Long-Term Cash Incentive Plan grants, or
any other grants of stock options, RSUs, or other equity awards under the
Omnibus Plan with respect to the CIC Severance Period as defined immediately
below.

 

  (ii)

For a period of 36 months following Executive’s Termination Date (the “CIC
Severance Period ”), Executive shall have the right to elect continuation of the
life insurance, personal accident insurance, travel accident insurance and
accidental death and dismemberment insurance coverages which insurance coverages
shall be provided at the same levels and the same costs in effect immediately
prior to the Change in Control. Beginning on his Termination Date, Executive
shall be eligible to elect continued coverage under the group medical and dental
plan available to similarly situated senior executives. If Executive elects
continuation coverage for medical coverage, dental coverage or both, he shall
pay the entire COBRA premium charged for such continuation coverage during the
CIC Severance Period; provided, however, that during the CIC Severance Period,
Company shall reimburse Executive, on a taxable basis if so elected by Company,
for that portion of the COBRA premium paid that exceeds the amount payable by an
active executive of Company for similar coverage, as adjusted from time to time.
Such reimbursement shall be made to Executive on the 20th day of each calendar
month during the CIC Severance Period, or within ten (10) business days
thereafter. The amount eligible for reimbursement under this subparagraph in any
calendar year shall not affect any amounts eligible for reimbursement to be
provided in any other calendar year. In addition, Executive’s right to
reimbursement hereunder shall not be subject to liquidation or exchange for any
other benefit. Executive’s right to COBRA continuation coverage under any such
group health plan shall be reduced by the number of months of coverage otherwise
provided pursuant to this subparagraph. The premium charged for any continuation
coverage after the end of the CIC Severance Period shall be entirely at
Executive’s expense and shall be the actuarially determined cost of the
continuation coverage as determined by an actuary selected by the Company (in
accordance with the requirements under COBRA, to the extent applicable).
Executive shall not be entitled to reimbursement of any portion of the premium
charged for such coverage after the end of the CIC Severance Period. Executive’s
COBRA continuation coverage shall terminate in accordance with the COBRA

 

6



--------------------------------------------------------------------------------

  continuation of coverage provisions under Company’s group medical and dental
plans. If Executive has attained age fifty (50) and completed five (5) years of
service with Company and its subsidiaries and affiliates (or would attain age
fifty (50) and complete five (5) years of service if the CIC Severance Period is
considered as employment), then, after exhausting any COBRA continuation
coverage under the group medical plan, Executive may elect to participate in the
Hanesbrands Inc. Choice Fund Open Access Plus HRA – Extended Medical Plan (or
its successor) in accordance with the terms and conditions of such plan in
effect on and after Executive’s Termination Date; provided, that such retiree
medical coverage shall not be available to Executive unless he elects such
coverage within thirty (30) days following his Termination Date. The premium
charged for such retiree medical coverage may be different from the premium
charged an active employee for similar coverage.

 

  (iii)

If the aggregate benefits accrued by Executive as of the Termination Date under
the savings and retirement plans sponsored by Company are not fully vested
pursuant to the terms of the applicable plan(s), the difference between the
benefits Executive is entitled to receive under such plans and the benefits he
would have received had he been fully vested will be provided to Executive under
the Hanesbrands Inc. Supplemental Employee Retirement Plan (the “Supplemental
Plan”). In addition, for purposes of determining Executive’s benefits under the
Supplemental Plan and Executive’s right to post-retirement medical benefits
under the Hanesbrands Inc. Choice Fund Open Access Plus HRA – Extended Medical
Plan (or its successor), additional years of age and service credits equivalent
to the length of the CIC Severance Period shall be included. However, Executive
will not be eligible to begin receiving any retirement benefits under any such
plans until the date he would otherwise be eligible to begin receiving benefits
under such plans.

 

  (iv)

Except as otherwise provided herein or in the applicable plan, participation in
all other plans of Company or any subsidiary or affiliate of Company available
to similarly situated executives of Company, shall cease on Executive’s
Termination Date.

 

  (c)

Termination for Disability. If Executive’s employment is terminated due to
Disability following a Change in Control, Executive shall receive his Base
Salary through the Termination Date, at which time his benefits shall be
determined in accordance with Company’s disability, retirement, insurance and
other applicable plans and programs then in effect, and Executive shall not be
entitled to any other benefits provided by this Agreement.

 

  (d)

Termination for Retirement or Death. If Executive’s employment is terminated by
reason of his Voluntary Retirement or death following a Change in Control,
Executive’s benefits shall be determined in accordance with Company’s
retirement, survivor’s benefits, insurance, and other applicable programs then
in effect, and Executive shall not be entitled to any other benefits provided by
this Agreement.

 

  (e)

Termination for Cause, or Other Than for Good Reason or Retirement. If
Executive’s employment is terminated either by Company for Cause, or voluntarily
by Executive (other than for Good Reason) following a Change in Control, Company
shall pay Executive his full Base Salary and accrued vacation through the
Termination Date, at the rate then in effect, plus all other amounts to which
such Executive is entitled under any compensation plans of Company, at the time
such payments are due, and Company shall have no further obligations to such
Executive under this Agreement.

 

  (f)

Separation and Release Agreement. No benefits under this section 3 shall be
payable to Executive unless Executive and Company have executed and Executive
has delivered to Company a “Separation and Release Agreement” (in substantially
the form attached hereto as Exhibit A) within forty-five (45) days following the
Termination Date and the release therein shall have become effective in
accordance with its terms, and the payment of change in control benefits under
this section 3 shall be subject to the terms and conditions of the Separation
and Release Agreement.

 

  (g)

Deferred Compensation. All amounts previously deferred by or accrued to the
benefit of Executive under any nonqualified deferred compensation plan sponsored
by Company (including, without limitation, any vested amounts deferred under
incentive plans), together with any accrued earnings thereon, shall be paid in
accordance with the terms of such plan following Executive’s termination.

 

  (h)

Notice of Termination. Any termination of employment under this section 3 by
Company or by Executive for Good Reason shall be communicated by a written
notice which shall indicate the specific Change in Control termination provision
relied upon, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated (a “Notice of Termination”).

 

7



--------------------------------------------------------------------------------

  (i)

Termination of Benefits. All rights to receive or continue to receive severance
payments and benefits pursuant to this section 3 by reason of a Change in
Control shall cease on the date Executive becomes reemployed by Company or any
of its subsidiaries or affiliates.

 

  (j)

Form and Timing of Benefits. Subject to the provisions of this section 3, the
Change in Control benefits described herein shall be paid to Executive in cash
in a single lump sum payment as soon as practicable following the Termination
Date, but in no event later than the fifteenth day of the third month after the
date of the Executive’s termination of employment. The Change in Control
benefits payable to Executive pursuant to this subparagraph (j) are intended to
be exempt from Section 409A (as defined in section 15) under the exemption found
in Regulation section 1.409A-(b)(4) for short-term deferrals.

 

  (k)

Excise Tax Adjustment. Subject to the limitation below, in the event that
Executive becomes entitled to any payment or benefit under this section 3 (such
benefits together with any other payments or benefits payable under any other
agreement with, or plan or policy of, Company are referred to in the aggregate
as the “Total Payments”), if all or any part of the Total Payments will, as
determined by Company, be subject to the tax (the “Excise Tax”) imposed by Code
section 4999 (or any similar tax that may hereafter be imposed), then such
payment shall be either: (i) provided to Executive in full, or (ii) provided to
Executive to such lesser extent as would result in no portion of such payment
being subject to such Excise Tax, whichever of the foregoing amounts, when
taking into account applicable federal, state, local and foreign income and
employment taxes, such Excise Tax, and any other applicable taxes, results in
the receipt by Executive, on an after-tax basis, of the greatest amount of the
payment, notwithstanding that all or some portion of such payment may be taxable
under such Excise Tax. To the extent such payment needs to be reduced pursuant
to the preceding sentence, reductions shall come from taxable amounts before
non-taxable amounts and beginning with the payments otherwise scheduled to occur
soonest. Executive agrees to cooperate fully with Company to determine the
benefits applicable under this section. For purposes of determining whether any
of the Total Payments will be subject to the Excise Tax, and the amounts of such
Excise Tax, the following shall apply:

 

  (i)

Any other payments or benefits received or to be received by Executive in
connection with a Change in Control or Executive’s termination of employment
(whether pursuant to the terms of this Agreement or any other plan, policy,
arrangement or agreement with Company, or with any Person whose actions result
in a Change in Control or any Person affiliated with Company or such Persons)
shall be treated as “parachute payments” within the meaning of Code section
280G(b)(2), and all “excess parachute payments” within the meaning of Code
section 280G(b)(1) shall be treated as subject to the Excise Tax, unless in the
opinion of Company’s tax counsel as supported by Company’s independent auditors
and acceptable to Executive, such other payments or benefits (in whole or in
part) do not constitute parachute payments, or unless such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Code section 280G(b)(4) in excess of the
base amount within the meaning of Code section 280G(b)(3), or are otherwise not
subject to the Excise Tax;

 

  (ii)

The value of any noncash benefits or any deferred payment or benefit shall be
determined by Company’s independent auditors in accordance with the principles
of Code sections 280G(d)(3) and (4); and

 

  (iii)

Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation, and state and local income taxes at the highest
marginal rate of taxation in the state and locality of Executive’s residence on
the Termination Date, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.

 

  (l)

Company’s Payment Obligation. Subject to the provisions of section 4, Company’s
obligation to make the payments and the arrangements provided in this section 3
shall be absolute and unconditional, and shall not be affected by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which Company may have against Executive or
anyone else. All amounts payable by Company under this section 3 shall be paid
without notice or demand and each and every payment made by Company shall be
final, and Company shall not seek to recover all or any part of such payment
from Executive or from whomsoever may be entitled thereto, for any reason except
as provided in section 3(k) above or in section 4.

 

  (m)

Other Employment. Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under this section 3, and
the obtaining of any such other employment shall in no event result in any
reduction of Company’s obligations to make the payments and arrangements
required to be made under this section 3, except to the extent otherwise
specifically provided in this Agreement.

 

8



--------------------------------------------------------------------------------

  (n)

Payment of Legal Fees and Expenses. To the extent permitted by law, Company
shall reimburse Executive for all reasonable legal fees, costs of litigation or
arbitration, prejudgment or pre-award interest, and other expenses incurred in
good faith by Executive as a result of Company’s refusal to provide benefits
under this section 3, or as a result of Company contesting the validity,
enforceability or interpretation of the provisions of this section 3, or as the
result of any conflict (including conflicts related to the calculation of
parachute payments or the characterization of Executive’s termination) between
Executive and Company; provided that the conflict or dispute is resolved in
Executive’s favor and Executive acts in good faith in pursuing his rights under
this section 3.

Such reimbursement shall be made within thirty (30) days following final
resolution, in favor of Executive, of the conflict or dispute giving rise to
such fees and expenses. In no event shall Executive be entitled to receive the
reimbursements provided for in this subparagraph if he acts in bad faith or
pursues a claim without merit, or if he fails to prevail in any action
instituted by him or Company.

 

  (o)

Arbitration for Change in Control Benefits. Any dispute or controversy arising
under or in connection with the benefits provided under this section 3 shall
promptly and expeditiously be submitted to arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association in effect
at the time of such arbitration proceeding utilizing a panel of three
(3) arbitrators sitting in a location selected by Executive within fifty
(50) miles from the location of his employment with Company. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The costs and expenses of both parties, including, without limitation,
attorneys’ fees shall be borne by Company. Pending the resolution of any such
dispute, controversy or claim, Executive (and his beneficiaries) shall, except
to the extent that the arbitrator otherwise expressly provides, continue to
receive all payments and benefits due under this section 3.

4. Remedies. In the event of any actual or threatened breach of the provisions
of this Agreement or any separation and release agreement, the party who claims
such breach or threatened breach shall give the other party written notice and,
except in the case of a breach which is not susceptible to being cured, ten
calendar days in which to cure. In the event of a breach of any provision of
this Agreement or any separation and release agreement by Executive,
(i) Executive shall reimburse Company: the full amount of any payments made
under section 2(b)(i), (ii) or (iii) or section 3(b)(i) of this Agreement (as
the case may be), (ii) Company shall have the right, in addition to and without
waiving any other rights to monetary damages or other relief that may be
available to Company at law or in equity, to immediately discontinue any
remaining payments due under subparagraph 2(b)(i), (ii) or (iii) or subparagraph
3(b)(i) of this Agreement (as the case may be) including but not limited to any
remaining Salary Portion of Severance payments, and (iii) the Severance Period
or the CIC Severance Period (as the case may be) shall thereupon cease, provided
that Executive’s obligations under, if applicable, any separation and release
agreement shall continue in full force and effect in accordance with their terms
for the entire duration of the Severance Period or CIC Severance Period as
applicable. In addition, Executive acknowledges that Company will suffer
irreparable injury in the event of a breach or violation or threatened breach or
violation of the provisions of this Agreement or any separation and release
agreement and agrees that in the event of an actual or threatened breach or
violation of such provisions, in addition to the other remedies or rights
available to under this Agreement or otherwise, Company shall be awarded
injunctive relief in the federal or state courts located in North Carolina to
prohibit any such violation or breach or threatened violation or breach, without
necessity of posting any bond or security.

5. Committee. Except as specifically provided herein, this Agreement shall be
administered by the Compensation and Benefits Committee of the Board (the
“Committee”). The Committee may delegate any administrative duties, including,
without limitation, duties with respect to the processing, review,
investigation, approval and payment of severance/Change in Control benefits, to
designated individuals or committees.

6. Claims Procedure. If Executive believes that he is entitled to receive
severance benefits under this Agreement, he may file a claim in writing with the
Committee within ninety (90) days after the date such Executive believes he
should have received such benefits. No later than ninety (90) days after the
receipt of the claim, the Committee shall either allow or deny the claim in
writing. A denial of a claim, in whole or in part, shall be written in a manner
calculated to be understood by Executive and shall include the specific reason
or reasons for the denial; specific reference to the pertinent provisions of
this Agreement on which the denial is based; a description of any additional
material or information necessary for Executive to perfect the claim and an
explanation of why such material or information is necessary; and an explanation
of the claim review procedure. Executive (or his duly authorized representative)
may within sixty 60 days after receipt of the denial of his claim request a
review upon written application to the Committee; review pertinent documents;
and submit issues and comments in writing. The Committee shall notify Executive
of its decision on review within sixty (60) days after receipt of a request for
review unless special circumstances require an extension of time for processing,
in which case a decision shall be rendered as soon as possible, but not later
than one-hundred twenty (120) days after receipt of a request for review. Notice
of the decision on review shall be in writing. The Committee ’s decision on
review shall be

 

9



--------------------------------------------------------------------------------

final and binding on Executive and any successor in interest. If Executive
subsequently wishes to file a claim under section 502(a) of ERISA, any legal
action must be filed within ninety (90) days of the Committee’s final decision.
Executive must exhaust the claims procedure provided in this section 6 before
filing a claim under ERISA with respect to any benefits provided under section 2
of this Agreement.

7. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and either delivered in person or sent by
first class, certified or registered mail, postage prepaid, if to Company at
Company’s principal place of business, and if to Executive, at his home address
most recently filed with Company, or to such other address as either party shall
have designated in writing to the other party.

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina without regard to any
state’s conflict of law principles.

9. Severability and Construction. If any provision of this Agreement is declared
void or unenforceable or against public policy, such provision shall be deemed
severable and severed from this Agreement and the balance of this Agreement
shall remain in full force and effect. If a court of competent jurisdiction
determines that any restriction in this Agreement is overbroad or unreasonable
under the circumstances, such restriction shall be modified or revised by such
court to include the maximum reasonable restriction allowed by law.

10. Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition.

11. Entire Agreement Modifications. This Agreement (including all exhibits
hereto) constitutes the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior agreements, oral and written,
between the parties hereto with respect to the subject matter hereof. In the
event of any inconsistency between any provision of this Agreement and any
provision of any plan, employee handbook, personnel manual, program, policy,
arrangement or agreement of Company or any of its subsidiaries or affiliates,
the provisions of this Agreement shall control. This Agreement may be modified
or amended only by an instrument in writing signed by both parties.

12. Withholding. All payments made to Executive pursuant to this Agreement will
be subject to withholding of employment taxes and other lawful deductions, as
applicable.

13. Survivorship. Except as otherwise set forth in this Agreement, to the extent
necessary to carry out the intentions of the parties hereunder the respective
rights and obligations of the parties hereunder shall survive any termination of
Executive’s employment.

14. Successors and Assigns. This Agreement shall bind and shall inure to the
benefit of Company and any and all of its successors and assigns. This Agreement
is personal to Executive and shall not be assignable by Executive. Company may
assign this Agreement to any entity which (i) purchases all or substantially all
of the assets of Company or (ii) is a direct or indirect successor (whether by
merger, sale of stock or transfer of assets) of Company. Any such assignment
shall be valid so long as the entity which succeeds to Company expressly assumes
Company’s obligations hereunder and complies with its terms.

15. Compliance with Code Section 409A. To the extent applicable, it is intended
that the payment of benefits described in this Agreement comply with Code
section 409A and all guidance or regulations thereunder (“Section 409A ”), or
qualify for an exemption from Section 409A (e.g., the short-term deferral
exception and the “two times” pay exemption applicable to severance payments).
This Agreement will, to the extent subject to Section 409A, at all times be
construed in a manner to comply with Section 409A and should any provision be
found not in compliance with Section 409A, Executive hereby agrees to any
changes to the terms of this Agreement deemed necessary and required by legal
counsel for Company to achieve compliance with Section 409A, including any
applicable exemptions. By signing a copy of this Agreement, Executive
irrevocably waives any objections he may have to any changes that may be
required by Section 409A. In no event will any payment that becomes payable
pursuant to this Agreement that is considered “deferred compensation” within the
meaning of Section 409A, if any, and does not satisfy any of the applicable
exemptions under Section 409A, be accelerated in violation of Section 409A. To
the extent that any amount payable hereunder upon Executive’s termination of
employment is subject to Section 409A, payment shall not be made until Executive
incurs a “separation from service,” as defined in Section 409A, from Company. If
Executive is a “specified employee” as defined in Section 409A, any payment that
becomes payable upon his termination of employment pursuant to this Agreement
that is considered “deferred compensation” within the meaning of Section 409A
and does not satisfy any of the applicable exemptions under Section 409A may not
be made before the date that is six months after Executive’s separation from
service (or death, if earlier). To the extent Executive becomes subject to the
six-month delay rule, all payments that would have been made to Executive during
the six months following his separation from service that are not otherwise
exempt from Section 409A, if any, will be accumulated and paid to Executive
during the seventh month following his separation from service, and any
remaining payments due will be made in their ordinary course as described in
this Agreement. Company will notify Executive should he become subject to the
six-month delay rule. For purposes of Section 409A, any right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company and Executive have duly executed and delivered this
Agreement as of the day and year first above written.

 

EXECUTIVE     HANESBRANDS INC.

             

    By:  

                 

    Title:  

 

11



--------------------------------------------------------------------------------

Exhibit A

MODEL FORM

SEPARATION AND RELEASE AGREEMENT

Hanesbrands Inc. (“Company”) and                  (“Executive”) enter into this
Separation and Release Agreement which was received by Executive on the         
day of             , 20    , signed by Executive on the          day of
                , 20    , and is effective on the              day of
                , 20     (the “Effective Date”). The Effective Date shall be no
less than 7 days after the date signed by Executive.

WITNESSETH:

WHEREAS, Executive has been employed by the Company as a                 ; and

WHEREAS, Executive’s employment with the Company is terminated as of
            , 200     (the “Termination Date”); and

WHEREAS, pursuant to that certain Severance/Change in Control Agreement between
Company and Executive dated                 , 2020 (the “Change in Control
Agreement”), upon a termination of Executive’s employment that satisfies the
conditions specified in the Change in Control Agreement, Executive is entitled
to the benefits described in the Change in Control Agreement provided Executive
executes a separation and release agreement acceptable to Company; and

WHEREAS, this separation and release agreement (the “Agreement”) is intended to
satisfy the requirements of the Change in Control Agreement and to form a part
of the Change in Control Agreement in such a manner that all the rights, duties
and obligations arising between Executive and Company, including, but in no way
limited to, any rights, duties and obligations that have arisen or might arise
out of or are in any way related to Executive’s employment with the Company and
the conclusion of that employment are settled herein through the joinder of the
Change in Control Agreement with this Agreement.

NOW, THEREFORE, in consideration of the obligations of the parties under the
Change in Control Agreement and the additional covenants and mutual promises
herein contained, it is further agreed as follows:

1. Termination Date. Executive agrees to resign Executive’s employment and all
appointments Executive holds with Company, and its subsidiaries and affiliates,
on the Termination Date. Executive understands and agrees that Executive’s
employment with the Company will conclude on the close of business on the
Termination Date.

2. Termination Benefits. Executive and Company agree that Executive shall
receive the benefits described in the Change in Control Agreement, less all
applicable withholding taxes and other customary payroll deductions, provided in
the Change in Control Agreement.

3. Receipt of Other Compensation. Executive acknowledges and agrees that, other
than as specifically set forth in the Change in Control Agreement or this
Agreement, following the Termination Date, Executive is not and will not be due
any compensation, including, but not limited to, compensation for unpaid salary
(except for amounts unpaid and owing for Executive’s employment with Company,
its subsidiaries or affiliates prior to the Termination Date), unpaid bonus,
severance and accrued or unused vacation time or vacation pay from the Company
or any of its subsidiaries or affiliates. Except as provided herein or in the
Change in Control Agreement, Executive will not be eligible to participate in
any of the benefit plans of the Company after Executive’s Termination Date.
However, Executive will be entitled to receive benefits which are vested and
accrued prior to the Termination Date pursuant to the employee benefit plans of
the Company. Any participation by Executive (if any) in any of the compensation
or benefit plans of the Company as of and after the Termination Date shall be
subject to and determined in accordance with the terms and conditions of such
plans, except as otherwise expressly set forth in the Change in Control
Agreement or this Agreement.

4. Continuing Cooperation. Following the Termination Date, Executive agrees to
cooperate with all reasonable requests for information made by or on behalf of
Company with respect to the operations, practices and policies of the Company.
In connection with any such requests, the Company shall reimburse Executive for
all out-of-pocket expenses reasonably and necessarily incurred in responding to
such request(s).

5. Executive’s Representation and Warranty. Executive hereby represents and
warrants that, during Executive’s period of employment with the Company,
Executive did not willfully or negligently breach Executive’s duties as an
employee or officer of the Company, did not commit fraud, embezzlement, or any
other similar dishonest conduct, and did not violate the Company’s business
standards.



--------------------------------------------------------------------------------

6. Non-Solicitation and Non-Compete. In consideration of the benefits provided
under this Agreement and in the Change in Control Agreement, Executive agrees
that during Executive’s employment and for the duration of the applicable
Severance Period as determined pursuant to the terms of the Change in Control
Agreement, Executive will not, without the prior written consent of Company,
either alone or in association with others, (a) solicit for employment or assist
or encourage the solicitation for employment, any employee of Company, or any of
its subsidiaries or affiliates, (b) induce or attempt to induce any customer
(i) with whom Executive or any employee under Executive’s direct supervision had
material contact during the last two years of Executive’s employment with the
Company or (ii) about whom Executive obtained trade secrets or confidential
information in the course of Executive’s employment with the Company to cease or
reduce doing business with the Company or any of its subsidiaries or affiliates,
or interfere with the relationship between the Company or any of its
subsidiaries or affiliates, on the one hand, and any such customer, on the other
hand, or (c) within the Territory, directly or indirectly counsel, advise,
perform services for, or be employed by, or otherwise engage or participate in,
in each case, in any capacity that is similar to the capacity in which Executive
provided services to the Company or that could require the performance of duties
or functions similar to those performed as an employee of the Company, any
Competing Business (regardless of whether Executive receives compensation of any
kind). For purposes of this Agreement, a “Competing Business” shall mean any
commercial activity which competes or is reasonably likely to compete with any
business that the Company conducts, or demonstrably anticipates conducting, at
any time during Executive’s employment. The “Territory” shall mean (i) anywhere
in the world in which the Company or any of its subsidiaries or affiliates
engaged in commercial operations during the last two years of Executive’s
employment with the Company, including (without limitation) the United States of
America, Canada, Mexico, France, Australia, New Zealand, Japan, Italy, Germany,
Spain, the United Kingdom, Brazil, China, and/or the Caribbean Basin and
(ii) any geographic area with respect to which Executive had direct or indirect
responsibility during the last two years of Executive’s employment. Upon request
from Executive, the Company will cooperate with Executive to provide
calculations regarding the Company’s revenues within the basic innerwear or
activewear apparel markets for a given fiscal year to assist Executive in
assessing compliance with the covenants included in this paragraph 6. Executive
may rely on a written communication from the Company’s Chief Executive Officer
or Chief Legal Officer regarding a determination by the Company that the
provisions of this paragraph 6 would not prohibit specified activities proposed
to be undertaken by Executive.

7. Confidentiality. At all times after the Effective Date, Executive will
maintain the confidentiality of all information in whatever form concerning
Company or any of its subsidiaries or affiliates relating to its or their
businesses, customers, finances, strategic or other plans, marketing, employees,
trade practices, trade secrets, know-how or other matters which are not
generally known outside Company or any of its subsidiaries or affiliates, and
Executive will not, directly or indirectly, make any disclosure thereof to
anyone, or make any use thereof, on Executive’s own behalf or on behalf of any
third party, unless specifically requested by or agreed to in writing by an
executive officer of Company. In addition, Executive agrees that Executive will
not disclose the existence or terms of this Agreement to any third parties with
the exception of Executive’s accountants, attorneys, or spouse, and shall ensure
that none of them discloses such existence or terms to any other person, except
as required to comply with law. Executive will promptly return to Company all
reports, files, memoranda, records, computer equipment and software, credit
cards, cardkey passes, door and file keys, computer access codes or disks and
instructional manuals, and other physical or personal property which Executive
received or prepared or helped prepare in connection with Executive’s employment
and Executive will not retain any copies, duplicates, reproductions or excerpts
thereof. The obligations of this paragraph 7 shall survive the expiration of
this Agreement. Notwithstanding any other provision of this Agreement, Executive
is not prohibited from (i) providing truthful testimony or accurate information
in connection with any investigation being conducted into the business or
operations of the Company by any government agency or other regulator that is
responsible for enforcing a law on behalf of the government or (ii) otherwise
providing information to the appropriate government agency regarding conduct or
action undertaken or omitted to be taken by the Company that Executive
reasonably believes is illegal or in non-compliance with any financial
disclosure or other legal or regulatory requirement applicable to the Company,
or from making any other disclosures that are protected under the whistleblower
provisions of applicable law or regulation; provided, that in making any such
disclosures, Executive agrees to take all reasonable precautions to prevent any
unauthorized use or disclosure of any confidential information to any parties
other than the relevant government agencies. Additionally, Executive will not be
held criminally or civilly liable under any federal or state trade secret law
for any disclosure of a trade secret that: (A) is made (1) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed under seal in a lawsuit or other proceeding. If Executive files a lawsuit
for retaliation by the Company for reporting a suspected violation of law,
Executive may disclose the Company’s trade secrets to the Executive’s attorney
and use the trade secret information in the court proceeding if the Executive
(A) files any document containing trade secrets under seal; and (B) does not
disclose trade secrets, except pursuant to court order. Executive is not
required to obtain the approval of, or give notice to, the Company or any of its
representatives to take any action permitted under this Section 7.

8. Non-Disparagement. At all times after the Effective Date, Executive will not
disparage or criticize, orally or in writing, the business, products, policies,
decisions, directors, officers or employees of Company or any of its
subsidiaries or affiliates to any person. Company also agrees that none of its
executive officers will disparage or criticize Executive to any person or
entity. The obligations of this paragraph 8 shall survive the expiration of this
Agreement.

 

A-2



--------------------------------------------------------------------------------

9. Breach of Agreement. Any actual or threatened breach of this Agreement will
be handled as provided in the Change in Control Agreement.

10. Release.

 

  (a)

Executive on behalf of Executive, Executive’s heirs, executors, administrators
and assigns, does hereby knowingly and voluntarily release, acquit and forever
discharge Company and any of its subsidiaries, affiliates, successors, assigns
and past, present and future directors, officers, employees, trustees and
shareholders (the “Released Parties”) from and against any and all complaints,
claims, cross-claims, third-party claims, counterclaims, contribution claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, foreseen or
unforeseen, matured or unmatured, which, at any time up to and including the
date on which Executive signs this Agreement, exists, have existed, or may arise
from any matter whatsoever occurring, including, but not limited to, any claims
arising out of or in any way related to Executive’s employment with Company or
its subsidiaries or affiliates and the conclusion thereof, which Executive, or
any of Executive’s heirs, executors, administrators, assigns, affiliates, and
agents ever had, now has or at any time hereafter may have, own or hold against
any of the Released Parties based on any matter existing on or before the date
on which Executive signs this Agreement. Executive acknowledges that in exchange
for this release, Company is providing Executive with total consideration,
financial or otherwise, which exceeds what Executive would have been given
without the release. By executing this Agreement, Executive is waiving, without
limitation, all claims (except for the filing of a charge with an administrative
agency) against the Released Parties arising under federal, state and local
labor and antidiscrimination laws, any employment related claims under the
employee Retirement Income Security Act of 1974, as amended, and any other
restriction on the right to terminate employment, including, without limitation,
Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act of 1990, as amended, and the North Carolina Equal Employment
Practices Act, as amended. Nothing herein shall release any party from any
obligation under this Agreement. Executive acknowledges and agrees that this
release and the covenant not to sue set forth in paragraph (c) below are
essential and material terms of this Agreement and that, without such release
and covenant not to sue, no agreement would have been reached by the parties and
no benefits under the Change in Control Agreement would have been paid.
Executive understands and acknowledges the significance and consequences of this
release and this Agreement.

 

  (b)

EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL CLAIMS
EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS AGREEMENT REGARDING
CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967,
AS AMENDED, 29 U.S.C. § 621 (“ADEA”). EXECUTIVE FURTHER AGREES: (i) THAT
EXECUTIVE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND VOLUNTARY AND IN
COMPLIANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990; (ii) THAT
EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (iii) THAT EXECUTIVE’S WAIVER
OF RIGHTS IN THIS RELEASE IS IN EXCHANGE FOR CONSIDERATION THAT WOULD NOT
OTHERWISE BE OWING TO EXECUTIVE PURSUANT TO ANY PREEXISTING OBLIGATION OF ANY
KIND HAD EXECUTIVE NOT SIGNED THIS RELEASE; (iv) THAT EXECUTIVE HEREBY IS AND
HAS BEEN ADVISED IN WRITING BY COMPANY TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTING THIS RELEASE; (v) THAT COMPANY HAS GIVEN EXECUTIVE A PERIOD OF AT
LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THIS RELEASE; (vi) THAT
EXECUTIVE REALIZES THAT FOLLOWING EXECUTIVE’S EXECUTION OF THIS RELEASE,
EXECUTIVE HAS SEVEN (7) DAYS IN WHICH TO REVOKE THIS RELEASE BY WRITTEN NOTICE
TO THE UNDERSIGNED, AND (vii) THAT THIS ENTIRE AGREEMENT SHALL BE VOID AND OF NO
FORCE AND EFFECT IF EXECUTIVE CHOOSES TO SO REVOKE, AND IF EXECUTIVE CHOOSES NOT
TO SO REVOKE, THAT THIS AGREEMENT AND RELEASE THEN BECOME EFFECTIVE AND
ENFORCEABLE UPON THE EIGHTH DAY AFTER EXECUTIVE SIGNS THIS AGREEMENT.

 

  (c)

To the maximum extent permitted by law, Executive covenants not to sue or to
institute or cause to be instituted any action in any federal, state, or local
agency or court against any of the Released Parties, including, but not limited
to, any of the claims released this Agreement. Notwithstanding the foregoing,
nothing herein shall prevent Executive or any of the Released Parties from
filing a charge with an administrative agency, from instituting any action
required to enforce the terms of this Agreement, or from challenging the
validity of this Agreement. In addition, nothing herein shall be construed to
prevent Executive from enforcing any rights Executive may have to recover vested
benefits under the Employee Retirement Income Security Act of 1974, as amended.

 

A-3



--------------------------------------------------------------------------------

  (d)

Executive represents and warrants that: (i) Executive has not filed or initiated
any legal, equitable, administrative, or other proceeding(s) against any of the
Released Parties; (ii) no such proceeding(s) have been initiated against any of
the Released Parties on Executive’s behalf; (iii) Executive is the sole owner of
the actual or alleged claims, demands, rights, causes of action, and other
matters that are released in this paragraph 10; (iv) the same have not been
transferred or assigned or caused to be transferred or assigned to any other
person, firm, corporation or other legal entity; and (v) Executive has the full
right and power to grant, execute, and deliver the releases, undertakings, and
agreements contained in this Agreement.

 

  (e)

The consideration offered herein is accepted by Executive as being in full
accord, satisfaction, compromise and settlement of any and all claims or
potential claims, and Executive expressly agrees that Executive is not entitled
to and shall not receive any further payments, benefits, or other compensation
or recovery of any kind from Company or any of the other Released Parties.
Executive further agrees that in the event of any further proceedings whatsoever
based upon any matter released herein, Company and each of the other Released
Parties shall have no further monetary or other obligation of any kind to
Executive, including without limitation any obligation for any costs, expenses
and attorneys’ fees incurred by or on behalf of Executive.

11. Executive’s Understanding. Executive acknowledges by signing this Agreement
that Executive has read and understands this document, that Executive has
conferred with or had opportunity to confer with Executive’s attorney regarding
the terms and meaning of this Agreement, that Executive has had sufficient time
to consider the terms provided for in this Agreement, that no representations or
inducements have been made to Executive except as set forth in this Agreement,
and that Executive has signed the same KNOWINGLY AND VOLUNTARILY.

12. Non-Reliance. Executive represents to Company and Company represents to
Executive that in executing this Agreement they do not rely and have not relied
upon any representation or statement not set forth herein made by the other or
by any of the other’s agents, representatives or attorneys with regard to the
subject matter, basis or effect of this Agreement, or otherwise.

13. Severability of Provisions. In the event that any one or more of the
provisions of this Agreement is held to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions will not
in any way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement are held to be excessively broad as to
duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

14. Non-Admission of Liability. Executive agrees that neither this Agreement nor
the performance by the parties hereunder constitutes an admission by any of the
Released Parties of any violation of any federal, state, or local law,
regulation, common law, breach of any contract, or any other wrongdoing of any
type.

15. Assignability. The rights and benefits under this Agreement are personal to
Executive and such rights and benefits shall not be subject to assignment,
alienation or transfer, except to the extent such rights and benefits are
lawfully available to the estate or beneficiaries of Executive upon death.
Company may assign this Agreement to any parent, affiliate or subsidiary or any
entity which at any time whether by merger, purchase, or otherwise acquires all
or substantially all of the assets, stock or business of Company.

16. Choice of Law. This Agreement shall be constructed and interpreted in
accordance with the internal laws of the State of North Carolina without regard
to any state’s conflict of law principles.

17. Entire Agreement. This Agreement, together with the Change in Control
Agreement, sets forth all the terms and conditions with respect to compensation,
remuneration of payments and benefits due Executive from Company and supersedes
and replaces any and all other agreements or understandings Executive may have
or may have had with respect thereto. This Agreement may not be modified or
amended except in writing and signed by both Executive and an authorized
representative of Company.

18. Notice. Any notice to be given hereunder shall be in writing and shall be
deemed given when mailed by certified mail, return receipt requested, addressed
as follows:

To Executive at:

[add address]

To the Company at:

Hanesbrands Inc.

Attention: General Counsel

1000 East Hanes Mill Road

Winston-Salem, NC 27105

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE     HANESBRANDS INC.

             

    By:  

             

    Title:  

 

A-5